Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
Nos. 04-13-00669-CR, 04-13-00670-CR, 04-13-00671-CR, 04-13-00672-CR, 04-13-00673-CR,
04-13-00674-CR, 04-13-00675-CR, 04-13-00676-CR, 04-13-00677-CR, 04-13-00678-CR, and
                                  04-13-00679-CR

                                            Matt BERNAL,
                                              Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
    Trial Court Nos. 2012CR9915, 2012CR9914, 2012CR9913, 2012CR9907, 2012CR9908,
            2012CR9909, 2012CR9910, 2012CR9911, 2012CR9905, 2012CR9906
                           Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 4, 2013

DISMISSED

           Pursuant to a plea-bargain agreement, Matt Bernal pled guilty to the offense of aggravated

robbery in each of the above-referenced cases. As part of the plea-bargain agreement, the State

agreed not to seek cumulative sentences in the cases. There was no agreement as to the duration

of each sentence. The trial court sentenced Bernal to forty years’ confinement in each case and, in

accordance with the terms of the plea-bargain agreement, ordered the sentences to run
      04-13-00669-CR, 04-13-00670-CR, 04-13-00671-CR, 04-13-00672-CR, 04-13-00673-CR, 04-13-00674-CR,
                    04-13-00675-CR, 04-13-00676-CR, 04-13-00677-CR, 0413-00678-CR, & 04-13-00679-CR


concurrently. Thereafter, the trial court signed a certification of defendant’s right to appeal in each

case, stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX.

R. APP. P. 25.2(a)(2). After a clerk’s record was filed in each appeal, we consolidated the appeals.

       Under Rule 25.2, a defendant in a plea bargain case—that is, one in which a defendant’s

plea was guilty or nolo contendere and the punishment did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant—a defendant may appeal only (1)

those matters raised by written motion filed and ruled on before trial, or (2) after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). We must dismiss an appeal if a

certification that shows the defendant has the right of appeal has not been made part of the record.

TEX. R. APP. P. 25.2(d).

       Here, the clerk’s records contain a written plea-bargain agreement signed by the

prosecutor, the defendant, and his attorney. The clerk’s records do not include a written motion

filed and ruled upon before trial; nor do they indicate the trial court gave Bernal permission to

appeal. After examining the clerk’s records, we issued an order warning Bernal that these appeals

would be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d), unless amended trial

court certifications showing that Bernal had the right to appeal were made part of the appellate

records. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order). No amended trial court certifications have been filed.

       Bernal has filed a motion in which he asserts the trial court’s certifications are defective.

In the motion, Bernal asks us to abate these appeals and remand these cases to the trial court with

instructions to amend its certifications. The crux of Bernal’s argument is that his plea-bargain

agreement did not invoke Rule 25.2 because it did not contain an agreement concerning the

duration of his sentences. Important to determining whether a case is a plea-bargain case within


                                                 -2-
      04-13-00669-CR, 04-13-00670-CR, 04-13-00671-CR, 04-13-00672-CR, 04-13-00673-CR, 04-13-00674-CR,
                    04-13-00675-CR, 04-13-00676-CR, 04-13-00677-CR, 0413-00678-CR, & 04-13-00679-CR


the meaning of Rule 25.2 is whether the plea-bargain agreement involves or affects punishment.

See Shankle v. State, 119 S.W.3d 808, 813-14 (Tex. Crim. App. 2003) (analyzing whether a plea-

bargain agreement affected punishment); Lane v. State, No. 04-06-00859-CR, 2007 WL 247717,

at *1 (Tex. App.—San Antonio 2007, no pet.) (not designated for publication) (holding case was

a plea-bargain case within the meaning of 25.2 when there was no agreement as to the term of

confinement, but there was an agreement that (1) a sentence for one offense would run concurrently

with sentences for two other offenses and (2) another charge would be dismissed). Here, the plea-

bargain agreement, in which Bernal agreed to plead guilty to multiple offenses and the State agreed

not to seek cumulative sentences for these offenses, involved punishment. See De Hoyos v. State,

No. 09-07-019-CR, 2007 WL 5145393, at *2 (Tex. App.—Beaumont 1998, no pet.) (not

designated for publication) (“An agreement to permit multiple sentences to run concurrently, rather

than leave it to the trial court’s sentencing discretion to order the sentences to run consecutively,

is an agreed plea bargain for purposes of [] Rule 25.2(a)(2).”). We conclude Bernal’s cases are

plea-bargain cases within the meaning of Rule 25.2.

       In sum, Bernal pleaded guilty and was sentenced in accordance with the terms of his plea-

bargain agreement. Moreover, Bernal does not satisfy either of the exceptions stated in Rule

25.2(a)(2). Thus, the trial court’s certifications accurately reflect that these cases are plea bargain

cases, and Bernal has no right of appeal. Bernal’s motion to abate and remand is denied. These

appeals are dismissed pursuant to Rule 25.2(d). See TEX. R. APP. P. 25.2(d).


                                                       PER CURIAM

Do not publish




                                                 -3-